UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-2006



KAYODE RAJI,

                                                            Petitioner,

          versus


U.S. IMMIGRATION     &   NATURALIZATION   SERVICE;
JANET RENO,

                                                           Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A71-792-971)


Submitted:     January 26, 2001             Decided:   February 7, 2001


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Taiwo A. Agbaje, AGBAJE & ASSOCIATES, P.A., Baltimore, Maryland,
for Petitioner.     David W. Ogden, Assistant Attorney General,
Margaret J. Perry, Senior Litigation Counsel, Julia K. Doig, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kayode Raji seeks review of the Board of Immigration Appeals’

(“Board”) decision and order denying his motion to reopen his

immigration proceedings as untimely. Our review of the record dis-

closes that the Board properly dismissed Raji’s motion to reopen as

untimely.     Accordingly, we affirm on the reasoning of the Board.

See Raji v. INS, No. A71-792-971 (B.I.A. July 21, 2000).    We deny

Raji’s motion to supplement the record with newly discovered evi-

dence.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2